
	
		III
		110th CONGRESS
		2d Session
		S. RES. 485
		IN THE SENATE OF THE UNITED STATES
		
			March 14 (legislative
			 day, March 13), 2008
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Voinovich, Mr.
			 Brown, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Bayh, Mr.
			 Bennett, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Florida, Mr.
			 Nelson of Nebraska, Mr.
			 Obama, Mr. Pryor,
			 Mr. Reed, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Relative to the death of Howard Metzenbaum,
		  former United States Senator for the State of Ohio.
	
	
		Whereas Howard Metzenbaum served the people of Ohio with
			 distinction for 8 years in the Ohio State Legislature; and
		Whereas Howard Metzenbaum served the people of Ohio with
			 distinction for 18 years in the United States Senate: Now, therefore, be
			 it
		
	
		That the Senate has heard with profound
			 sorrow and deep regret the announcement of the death of the Honorable Howard
			 Metzenbaum, former member of the United States Senate.
		That the Secretary of the Senate
			 communicate these resolutions to the House of Representatives and transmit an
			 enrolled copy thereof to the family of the deceased.
		That when the Senate recesses today, it
			 stand in recess as a further mark of respect to the memory of the Honorable
			 Howard Metzenbaum.
		
